DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 5/13/2022, has been entered and made of record. Claims 1-7 and 9-13 are pending in the application.

2.	Applicant’s amendments to claims 1,7, and 9 have overcome the Examiner’s rejections under 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 1-7 and 9-13 are allowed, and the following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record fails to disclose an imaging system comprising a rotatable shutter unit comprising two opaque concentric disks, both including an eccentric window, where when one eccentric window enables light to impinge a beam splitter of the imaging system and the other blocks light from entering the imaging system. As to claim 8, the prior art fails to disclose an imaging system comprising a rotatable shutter unit comprising an opaque concave surface with a non-coplanar axial and lateral windows. Claims 2-7 and 10-13 are allowed because they depend on claim 1.
Regarding claim 8, Jamula et al. discloses a rotatable sunshade that selectively blocks and allows light to impinge on one or a plurality of image sensors. The sunshade includes two non-coplanar but separate shutter pieces forming a concave “structure,” one with what can be considered an axial window and one with that can be considered a lateral window. However, as these pieces are separate, the Examiner is unwilling to read two spatially separate shutter pieces as constituting a single surface. Additionally, the portion of Jamula’s shutter that would make it concave includes the lateral window and is circular. Thus, it is not clear what plane the concave piece lies on to assess whether it is non-coplanar with the axial window. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
5/21/2022